Citation Nr: 0738849	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-40 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of $19,519.77, plus 
interest, in VA loan guaranty indebtedness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This appeal arises from a May 2004 RO letter to the veteran 
informing him that his request for a waiver of recovery of 
$19,519.77, plus interest, in VA loan guaranty indebtedness 
was denied.  


FINDINGS OF FACT

1.  In his application for a VA home loan guaranty, the 
veteran knowingly and falsely claimed to be married to the 
co-borrower.  

2.  The veteran engaged in bad faith with regard to his 
application for a VA home loan guaranty in 1987.  

3.  The appellant's act of bad faith causes him to forfeit 
all rights, claims, and benefits under all laws administered 
by VA (except laws relating to insurance benefits).  


CONCLUSION OF LAW

Waiver of recovery of loan guaranty indebtedness in the 
principal amount of $19,519.77 plus interest, is precluded 
because of bad faith on the part of the veteran.  38 U.S.C.A. 
§§ 3713, 5302 (West 2002); 38 C.F.R. §§ 1.964, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to a waiver of 
recovery of $19,519.77, plus interest, in VA loan guaranty 
indebtedness.  He essentially argues that he moved out of the 
home at issue in about October or November of 1990, and that 
he was not properly notified of the foreclosure proceedings, 
which were finalized in September 1991, despite notifying VA 
of his new address.  He asserts that he received little of 
the correspondence currently in the claims file, and that he 
didn't receive any correspondence between May 1991 and 
November 2003.  He further argues that since VA failed to 
notify him of the debt after the September 1991 sale, that it 
is unfair to charge him interest.  See veteran's letter, 
dated in March 2004.  He has proposed a compromise settlement 
of $7,500.  See notice of disagreement, received in June 
2004.  

With regard to the critical issue in this case of bad faith, 
in his substantive appeal (VA Form 9), received in November 
2004, he argues that although "a single impropriety occurred 
seventeen years ago, I am still having difficulty coming to 
terms with the decision of the Department of Veterans Affairs 
to not consider any mitigating circumstances nor make 
allowance of consideration for the compromise offer as 
expressed in my letter dated June 1, 2004."  

The facts of this case are summarized, as follows: in October 
1987, the veteran filed a residential loan application for 
the purchase of property located in Scottsdale, Arizona, in 
which he indicated that he was married to the co-borrower  
(hereinafter "J.M.M.").  That same month, the veteran and 
J.M.M. signed a real estate purchase contract in which they 
indicated that they were husband and wife.  

In December 1987, the loan was processed, and the veteran 
obtained a $90,799 home mortgage loan that was guaranteed by 
VA.  The veteran moved out of the property at issue in late 
1990, and refused to assist in any further payments.  No 
payments on the loan were received after December 1990, and 
foreclosure proceedings were initiated.  

In September 1991, a trustee's sale was held and the loan was 
foreclosed.  The sale resulted in proceeds less than the 
outstanding principal, interest, and foreclosure costs, and 
the resulting loan guaranty debt ($19,519.77) was charged to 
the veteran (in December 1991, VA sent the lender a check for 
$19,519.77 in payment of the loan).  

Documents received in 1991, and thereafter, showed that the 
veteran and J.M.M. were divorced in November 1983.  Despite 
the September 1991 foreclosure, it appears that J.M.M. stayed 
in the home until March 1992.  A VA office attempted to 
notify the veteran of his indebtedness in February and 
October of 1992, however, its notices were returned as 
undeliverable due to a bad address.  In September 1997, the 
veteran's account was placed in inactive collection status.  
In November 2003, following a grant of service connection for 
a disability in August 2003, VA sent the veteran a letter 
informing him of the indebtedness.  That same month, a 
request for waiver was received.  In May 2004, his request 
for waiver was denied.  

As an initial matter, if the appellant asserts the invalidity 
of a debt, the matter of whether the overpayment was properly 
created must be addressed before a claim for waiver of an 
overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) 
(cited 63 Fed. Reg. 31,264 (1998)).  In this case, the 
veteran does not appear to be questioning the validity of the 
indebtedness now at issue.  See e.g., veteran's letters, 
received in June and December of 2004; representative's 
brief, dated in October 2007.  

If property subject to a VA-guaranteed loan is foreclosed 
upon after a veteran's default and a deficiency is created, 
the veteran is liable to VA for the amount of the deficiency 
subject to three exceptions.  The veteran will not be liable 
for the deficiency if (1) the debt is invalid, (2) the 
veteran transferred the property to another party and the 
Secretary (of the Department of Veterans Affairs) determines, 
pursuant to 38 U.S.C.A. § 3713(b) (West 2002) that the 
veteran should be retroactively released from liability, or 
(3) the Secretary waives recovery of the indebtedness 
pursuant to 38 U.S.C.A. § 5302(b) (West 2002).  See East v. 
Brown, 8 Vet. App. 34, 37-50 (1995); see also Schaper v. 
Derwinski, 1 Vet. App. 430, 433-37 (1991).   

Although the veteran has a statutory obligation to indemnify 
VA for an indebtedness that VA sustains as a result of a 
default on a VA-guaranteed home loan, VA's right to indemnity 
may be defeated if a veteran does not receive adequate notice 
of the foreclosure proceeding.  See Buzinski v. Brown, 6 Vet. 
App. 36, 367 (1994).  "The veteran is not guaranteed the 
right to actual notice, but only notice which satisfies due 
process."  Berotti v. West, 11 Vet. App. 194, 198 (1998) 
(citing Buzinski, 6 Vet. App. at 365).  

In this case, in March 1991, the RO sent the veteran and 
J.M.M. notice, addressed to the Scottsdale residence 
(hereinafter "property in issue"), notifying them that the 
home loan was delinquent, and that the may lose the home, and 
that if the home was sold for less than their indebtedness, 
that they may become liable for a debt to the government.  

In April 1991, VA sent the veteran a letter, addressed to the 
property in issue, which stated that foreclosure was 
imminent, and that "there is a strong possibility you may 
lose the property.  We urge you to sell the property to avert 
the foreclosure and to realize any equity you may have."  
That same month, the veteran sent VA a letter in which he 
requested a deed in lieu of foreclosure.  See also "record 
of telephone conversation" (RTC), dated in March 1991 (in 
which veteran proposed a deed in lieu of foreclosure).  He 
stated that he had been notified that no payments on the loan 
had been received since November 1990, which was "the last 
payment I made prior to moving out."  The veteran's address 
in the April 1991 letter indicated that he was residing in 
Mesa, Arizona.  

In May 1991, the RO sent the veteran a carbon copy of a 
letter that it had sent to the lender, to his Mesa address.  
The letter notified the lender that although an offer had 
been made of a deed in lieu of foreclosure, such an offer 
could not be accepted without the cooperation of both title 
holders, and that as payments were not being made, the lender 
should begin foreclosure immediately.  The veteran has 
acknowledged that he received the RO's May 1991 letter.  See 
veteran's letter, received in March 2004.  

A May 1991 letter from the lender to the veteran, addressed 
to the Mesa address, states that the request for a deed in 
lieu of foreclosure was denied, and suggests that he should 
sell the property.  A May 1991 RTC indicates that the veteran 
was advised that J.M.M. was upset that an appraiser had been 
to the property, and that she would not sign off on a deed in 
lieu of foreclosure.  The claims files include a December 
1991 RTC, which indicates that J.M.M. told VA that the 
veteran had bought a new house, and the report lists an 
address in Phoenix.  

The Debt Management Center (DMC), in Ft. Snelling, Minnesota, 
has stated that it attempted to notify the veteran of his 
indebtedness in February and October of 1992, however, its 
notices were returned as undeliverable "due to a bad 
address" (the address of record in these notices is not 
indicated; RO stated that since these notices were computer-
generated, copies were not retained).  See DMC's letter, 
dated in December 2003.  

In summary, the evidence indicates that the veteran moved at 
least once, if not twice, from the property in issue.  
Specifically, in late 1990 he moved to Mesa, and in December 
1991 he may have moved to Phoenix.  In April and May of 1991, 
he received notice that his request for a deed in lieu of 
foreclosure had been refused, and that the foreclosure 
process had begun.  However, a December 1991 RTC shows that 
J.M.M. gave VA an address for the veteran in Phoenix.  
However, apart from this hearsay evidence of an address 
change to Phoenix, there is no indication that the veteran 
ever informed VA of a change of address to Phoenix.  When VA 
attempted to notify the veteran of his indebtedness following 
the foreclosure, in February and October of 1992, these 
notices were returned as undeliverable.  Although the address 
of record at the time of these notices is unclear, it appears 
that VA was using the veteran's Mesa address as of December 
1991.  See "advice regarding indebtedness of obligors on 
guaranty loan" (VA Form 26-1833), dated in December 1991 
(listing the veteran's Mesa address).  

In such a case, the veteran bears the burden of keeping VA 
apprised of his or her whereabouts, and "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Furthermore, to the extent that VA may have sent notices to 
addresses that were not current, it was not VA's 
responsibility to ensure that the veteran's mail was 
forwarded from one residence to another.  Finally, the Board 
points out that the record shows that VA had numerous 
contacts with J.M.M. throughout the foreclosure process, and 
up through about March 1992.  Whether or not the veteran and 
J.M.M. were living apart, it would have been reasonable for 
VA to be operating on the assumption (created by the veteran) 
that they were "still married," and presumably in 
communication with each other on such important matters.  

Finally, the veteran was clearly made aware by the VA that 
there was a problem well before he moved, undermining his 
contentions that he was not aware of the problem.  The direct 
communications between the veteran and the VA in 1991 clearly 
support this finding.  The fact that he may not have received 
all notices of the many notices provided does not provide a 
basis to find that he did not know that was a problem and 
that he should have acted accordingly. 

Based on the foregoing, the Board finds that the veteran had 
adequate notice of the foreclosure proceeding.  Berotti; 
Buzinski.

Turning to the question of whether the veteran should be 
retroactively released from liability pursuant to 38 U.S.C.A. 
§ 3713(b), 38 U.S.C.A. § 3713(b) makes it clear that unless 
at least one transferee is legally liable "for all of the 
liabilities of the original veteran-borrower" no release can 
be given to the original veteran-transferor.  A transferee 
must assume by contract all of the veteran-borrower's 
liability to VA.  Generally, a loan guaranty indebtedness is 
valid and enforceable against a veteran under the legal 
theory of indemnity or under the legal theory of subrogation. 
The VA may seek reimbursement from a transferor-veteran under 
either theory. 38 C.F.R. § 36.4323; Stone v. Derwinski, 2 
Vet. App. 56, 57 (1992).  

In this case, the veteran did not transfer the property to 
another party.  The property in issue was sold in a 
foreclosure proceeding in September 1991.  Therefore, the 
requirements for releasing the appellant from liability under 
38 U.S.C.A. § 3713(b) are not satisfied.  

The Board will now turn to the question of the waiver of 
recovery of the indebtedness.  Waiver of recovery of any 
indebtedness is precluded if any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302.  

Bad faith only requires an intent to seek an unfair advantage 
with knowledge of the likely consequences and a subsequent 
loss to the Government.  See 38 C.F.R. § 1.965(b)(2).  In 
Richards v. Brown, 9 Vet. App. 255 (1996), the Court found 
that the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage.  

For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  The 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. 
§ 3.343(c) required to show actual employability in reducing 
a rating of 100 percent.  Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

In this instance, the RO determined that the evidence 
demonstrated that the veteran acted in bad faith, and that he 
committed misrepresentation as to a material fact, in the 
actions creating the indebtedness.  See 38 C.F.R. § 1.962; 
RO's May 2004 decision.  The Board agrees.  The evidence 
shows that the veteran was not married to J.M.M. at the time 
he applied for, and received, the VA loan guaranty, and 
purchased the property in issue.  See e.g., Arizona Superior 
Court, Maricopa County, "Decree of Dissolution of 
Marriage," dated in November 1983; see also veteran's claim 
for VA benefits (VA Form 21-526), received in January 1991 
(reporting that he was divorced in 1983); "declaration of 
status of dependents" (VA Form 21-686), received in August 
2003 (same); veteran's letter to VA, dated in April 1991 
(referring to his "ex-wife").  

Documentation from the VA loan guaranty documentation process 
shows that the veteran indicated that he and J.M.M. were 
married at the time of his application.  In this regard, the 
claims files include a "residential loan application" 
(Freddie Mac Form 65 Rev. 10/86), signed by the veteran (as 
"borrower") and J.M.M. (as "co-borrower") in October 1987, 
which shows that three boxes were checked which indicate that 
the veteran and J.M.M. were married.  The form states, "I/we 
fully understand that it is a federal crime punishable by 
fine or imprisonment, or both, to knowingly make any false 
statements concerning any of the above facts as applicable 
under the provisions of Title 18, United States Code, Section 
1014."  

In addition, in a "report of home loan processed on 
automatic basis (VA Form 26-1820), dated in December 1987, 
which was signed by the veteran, indicates that the title of 
the property was to be vested in "veteran and spouse."  
Furthermore, in the veteran's explanation of various 
delinquent debts to the mortgage company, he indicated that 
he and J.M.M. were still married.  See veteran's letter, 
dated in about October 1987.  Finally, a number of other 
documents created in association with the VA loan guaranty 
also indicate that VA was processing the loan guaranty based 
on the assumption that the veteran and J.M.M. were married.  
See e.g., trust deed, trustee's deed, "loan analysis" (VA 
Form 26-6393), "extended lender's form," all dated in 
December 1987.  These reports further indicate that the 
veteran's and J.M.M.'s incomes were used to qualify for the 
loan.  See also  May 2004 Decision on Waiver of Indebtedness 
("DWI").  

The DWI further indicates that this misrepresentation was 
material to this approval of the loan guaranty, and that it 
was an attempt to gain an unfair advantage.  Specifically, 
the DWI states that had the truth been known that the veteran 
and J.M.M. were not married, "VA could not have guaranteed 
the loan as it did, and the loan application with the terms 
of the loan as it existed, would have been denied by the 
lender."  

The Board finds that the evidence shows beyond a reasonable 
doubt that the veteran knowingly made a material, false 
representation in order to obtain his VA home loan guaranty 
that was more than non-willful or mere inadvertence, and that 
he acted in bad faith.  Specifically, the veteran claimed 
that he, the borrower, was married to J.M.M, the co-borrower, 
at the time he filed for the VA home loan guaranty, and 
purchased the property in issue.  He implicitly acknowledged 
that his representation of marriage to J.M.M. was untrue in 
his November 2004 VA Form 9, and his representations of 
marriage during the loan guaranty approval process are 
contradicted by several of his later statements to VA, in 
which he indicated that he was divorced from J.M.M. at that 
time.  

In any event, there is no plausible explanation for his not 
knowing that his representation of being married to J.M.M. 
was untrue.  Therefore his misrepresentation of his marital 
status is found to be more than non-willful or mere 
inadvertence.  Given the foregoing, the Board finds that the 
evidence shows, beyond a reasonable doubt, that the veteran 
knowingly made a material, false representation in order to 
obtain his VA home loan guaranty, and that he acted in bad 
faith.  Such actions subjects him to application of the 
provisions of 38 U.S.C.A. § 6103(a), which mandates a 
forfeiture of VA benefits under these circumstances.  Under 
the circumstances, forfeiture of all rights, claims, and 
benefits under the laws administered by VA (except insurance 
benefits) is the penalty mandated by law.  Accordingly, his 
appeal must be denied.  

The veteran primarily argues that VA failed to properly 
notify him of the debt, and that it is unfair to charge him 
with the accumulated interest.  As previously discussed, the 
Board has determined that the veteran had adequate notice of 
the foreclosure proceeding.  With regard to his address 
changes, the evidence indicates that in late 1990, the 
veteran moved from the property in issue to Mesa.  There is 
also hearsay evidence that the veteran moved from Mesa to 
Phoenix in late 1991.  See December 1991 RTC.  The DMC 
attempted to notify the veteran of the debt on two occasions 
in 1992.  There is no record of what address was used for 
these DMC notices.  However, and in any event, the evidence 
indicates that these notices were returned, and it therefore 
does not appear that he kept VA informed of his current 
address, or that he made arrangement to have his mail 
forwarded from one residence to the next.  

In September 1997, the veteran's account was placed in 
inactive collection status.  In any event, to the extent that 
the veteran seeks equitable relief, the Board is without the 
authority to consider a claim for equitable relief, nor does 
the Board possess the jurisdiction to review any decision 
involving equitable relief in this matter.  See 38 U.S.C.A. 
§ 503 (West 2002); see also Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  This 
liberalizing legislation essentially eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
However, the United States Court of Appeals for Veterans 
Claims has held that these changes are not applicable to 
waiver claims such as the one decided here.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  VA must inform the 
affected individual of the exact amount of the debt, the 
collection methods to be employed, his or her rights and 
remedies (including the rights to dispute the debt or the 
amount of the debt; to request a waiver; to request a 
hearing; and to appeal the underlying debt).  38 C.F.R. § 
1.911 (2007).  This has been done.  See RO's decision, dated 
May 17, 2004, with attachments.  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of 19,519.77, plus interest, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


